Per Curiam.
This motion is based on a novel ground. It is conceded that Gardner v. Keteltas, 3 Hill, 330, is decisive of the case; yet counsel de*140sires to go to the court of appeals on the question, hoping to get some modification of that decision. But we are referred to no authority as a foundation for such hope, nor has our attention been called to any principle of law which ■could be invoked as the basis for such an experiment. The case cited was argued by Gen. Anthon and Mr. Charles O’Connor, and decided by the old supreme court of the state, Chief Justice Kelson writing the opinion, and the principle there announced has been followed ever since. See Insurance Co. v. Scott, 2 Hilt. 552; Meeks v. Bowerman, 1 Daly, 100; McKinney v. Holt, 8 Hun, 339; Crooked Lake v. Keuka Co., 37 Hun, 14; Gilhooley v. Washington, 4 N. Y. 217; Johnson v. Oppenheim, 34 N. Y. Super. Ct. R. 416, affirmed, 55 N. Y. 280; Rotter v. Goerlitz, (Com. Pl. N. Y.) 12 N. Y. Supp. 210. The motion must therefore be denied, with $10 costs.